Citation Nr: 9910082	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for left meniscus 
tear.

2.  Entitlement to a compensable rating for right meniscus 
tear.

3.  Entitlement to an effective date prior to March 12, 1996, 
for service connection for chip fracture of the left 
malleolus, status post open reduction and internal fixation 
of the left tibia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March 1974 to August 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection and assigned 
ratings of zero percent each for left and right meniscus 
tears, and granted service connection for residuals of left 
ankle fracture and assigned a 10 percent disability rating, 
effective from March 12, 1996.

The issue of entitlement to an earlier effective date for 
service connection for residuals of a left ankle injury is 
remanded, as discussed below.

The Board notes that the United States Court of Veterans 
Appeal (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  The Board had concluded that the 
appeal as to that issue was not properly before it, on the 
basis that a substantive appeal had not been filed.  The 
Court remanded the matter to the Board for the issuance of a 
SOC, which would thereby give the appellant another 
opportunity to file a timely substantive appeal.  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for the service-
connected knee disabilities, and the SOC did provide him with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
noncompensable disability evaluations.  The appellant's 
timely substantive appeal clearly indicated that he knew that 
the appeal was from the RO's initial assignment of 
noncompensable ratings for the service-connected knee 
disabilities.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a NOD following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of higher disability 
evaluations for his service-connected knee disabilities.  
Consequently, the Board sees no prejudice to the veteran in 
either the RO's characterization of the issues or in the 
Board's characterization of the issues as that of entitlement 
to the assignment of compensable disability evaluations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC concerning these 
issues.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The veteran's disability from left meniscus tear is 
manifested by mild crepitus and subjective complaints of 
pain, weakness, and fatigability, without objective findings 
of recurrent subluxation, lateral instability, limitation of 
motion, X-ray findings of arthritis, or other pathology 
consistent with the veteran's complaints.

2.  The veteran's disability from right meniscus tear is 
manifested by mild crepitus and subjective complaints of 
pain, weakness, and fatigability, without objective findings 
of recurrent subluxation, lateral instability, limitation of 
motion, X-ray findings of arthritis, or other pathology 
consistent with the veteran's complaints.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of zero percent for 
left meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (1998).

2.  The criteria for a rating in excess of zero percent for 
right meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim concerning 
his service-connected disabilities from left and right medial 
meniscus tears within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran was seen by an 
orthopedist in late August 1974 with complaints of bilateral 
knee pain.  The physician reported an impression of internal 
derangement of both knees, most likely torn medial meniscus. 
The veteran was seen by another orthopedist in September 1974 
with complaints of pain in both knees and weakness in the 
left knee.  He gave a history of the left knee giving way and 
a sensation of slipping inside the knee.  After an 
examination revealed crepitus in the left knee, the examiner 
reported an impression of internal derangement, left knee.

The veteran was granted entitlement to service connection for 
left and right meniscus tear by the RO's January 1997 rating 
decision.  Separate zero percent ratings were assigned for 
the associated disability in each knee.  In evaluating the 
veteran's disability from his knee disorders, the RO utilized 
Diagnostic Code 5257.  Under that diagnostic code, impairment 
of the knee is rated based on recurrent subluxation or 
lateral instability, and ratings of 10, 20, or 30 percent are 
assigned where such symptoms as slight, moderate, or severe, 
respectively.

The veteran testified in September 1998 that he had been 
wearing knee braces and a left ankle brace for "quite some 
time."  Treatment records submitted at the hearing show that 
he was referred for knee and ankle braces in July 1998.  He 
stated that his knees prevented him from prolonged walking, 
standing, and sitting.  He reported that his knees sometimes 
"give out" and have caused him to fall.  He stated that his 
knees ached and popped and that he was not able to fully 
straighten his left leg.

The Board has reviewed the entire record and finds no 
clinical evidence that the veteran's knee disabilities are 
manifested by recurrent subluxation or lateral instability.  
During the December 1996 VA examination, the examiner noted 
that no subluxation or lateral instability could be 
demonstrated.  VA outpatient treatment records dated in July 
and August 1998 show that the veteran had complaints of 
bilateral knee pain.  Objective findings included mild 
crepitus.  Such records contain no indication that the 
veteran's knees had recurrent subluxation or lateral 
instability.  The examiner noted a request for knee and ankle 
braces.  However, absent any clinical findings of recurrent 
subluxation or lateral instability, the Board concludes that 
the criteria for a rating in excess of zero percent under 
Diagnostic Code 5257 for meniscus tear have not been met.

The Board has considered the veteran's knee disabilities in 
the context of other diagnostic codes pertinent to rating 
knee disorders in order to determine if a higher rating is 
assignable pursuant to such other codes.  Diagnostic Codes 
5260 and 5261 contemplates knee disability based on 
limitation of flexion and extension, respectively.  Under 
Diagnostic Code 5260, a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  Higher evaluations may be 
assigned for greater degrees of limitation of flexion.  A 10 
percent rating may also be assigned pursuant to Diagnostic 
Code 5261 if extension of the leg is limited to 10 degrees.  
Higher evaluations are warranted for higher degrees of 
limitation of extension.  In this case, the veteran does not 
have compensable left knee disability based exclusively on 
limitation of motion.  During the December 1996 VA 
examination, both knees had full extension and flexion to 120 
degrees.  Similarly, the subsequent treatment records do not 
refer to limitation of motion.  

Even without compensable limitation of motion in his knees, 
the veteran might be entitled to a compensable rating if 
there were X-ray findings of arthritis and some associated 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).  However, the record contains no X-ray findings 
of arthritis.  X-rays of both knees taken in May 1996 showed 
no bony abnormality in either knee.  Therefore, compensable 
ratings are not assignable pursuant to Diagnostic Code 5003.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§  4.1, 4.2, 
4.41 (1998).  The Court has held that pursuant to 38 C.F.R. 
§ 4.40 the Board must consider and discuss the impact of pain 
in making its rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  Section 4.40 provides in part that 
functional loss may be due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant undertaking the motion.  The section also provides 
that weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, there are no clinical findings of instability, 
loose or limited motion, swelling, deformity, atrophy, 
incoordination, weakened movement, or painful movement.  
During the December 1996 VA examination, the examiner 
reported that there were no objective positive findings 
related to the veteran's knees.  The veteran's subjective 
complaints of knee pain, weakness, and fatigability are 
simply not supported by any pathological objective findings.

The Board has also considered 38 C.F.R. §  4.7, which 
provides for assignment of the next higher evaluation where 
the disability picture more closely approximates the criteria 
for the next higher evaluation.  Otherwise, the lower rating 
will be assigned.  As discussed earlier, the medical evidence 
does not show that the veteran's knees have recurrent 
subluxation or lateral instability, compensable limitation of 
motion, or x-ray evidence of arthritis.  Under such 
circumstances the veteran's disability picture does not more 
closely approximate the criteria for the next higher 
schedular rating of 10 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher schedular ratings are 
provided for various manifestations of knee disability, but 
the medical evidence reflects that such manifestations are 
not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required hospitalization or frequent 
treatment for his knee disorders, nor is it otherwise shown 
that his knee disorders present such an exceptional or 
unusual disability picture to markedly interfere with 
employment so as to render impractical the application of 
regular schedular standards.  Rather, for the reasons noted 
above, the Board concludes that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted in this case.  
The RO's failure to discuss extraschedular consideration and 
to refer the claim for assignment of such a rating as 
provided in the regulation was not prejudicial to the 
appellant in light of the Board's findings on that issue.


ORDER

Compensable ratings for left and right meniscus tears are 
denied.


REMAND

The RO issued a SOC that did not contain all the proper laws 
and regulations concerning effective date of an award of 
service connection or a discussion of the bases for the 
effective date assigned service connection for fracture of 
the left distal fibula and chip fracture of the left 
malleolus.  Pursuant to 38 U.S.C.A. § 7105(d)(1), the RO is 
required to provide the veteran a statement of the case which 
includes: 1) a summary of the evidence in the case pertinent 
to the issue or issues with which disagreement has been 
expressed; 2) a citation to pertinent law and regulations and 
a discussion of how such laws and regulations affect the 
agency's decision; and 3) a decision on each issue and a 
summary of the reasons for such decision.  See also, 
38 C.F.R. § 19.29 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following action:

The RO shall provide the veteran and his 
representative a supplement statement of 
the case which conforms with the 
requirements of 38 U.S.C.A. § 7105(d)(1) 
(West 1991), in particular, provides the 
veteran a citation to the law and 
regulations pertaining to assignment of 
an effective date for service connection, 
e.g., 38 U.S.C.A. § 5110, and 38 C.F.R. 
§§ 3.150, 3.155, and 3.400; a discussion 
of how such laws and regulations affect 
the RO's decision concerning the 
effective date assigned, and a summary of 
the reasons for such decision.  The 
veteran and his representative must be 
given an opportunity to responded to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

